  Case 1:19-cr-00212-TSE Document 12 Filed 07/17/19 Page 1 of 1 PageID# 17

                                                                                                   FILED
                                                                                                WOPENCOUlff


                   IN THE UNITED STATES DISTRICT COURT FOR THE                                     I T
                           EASTERN DISTRICT OF VIRGINIA
                                                                                          CURKILS.DISTRICT COURT
                                     Alexandria Division                                    ALEXANim VIRGINIA



UNITED STATES OF AMERICA
                                                     Case No. l:19-cr-212

                                                    8 U.S.C. § 1326(a)
DANIEL ROSAS MARTINEZ,                              (Illegal Reentry after Removal)
     a/k/a "Daniel Martinez-Caztillo,"
       a/k/a "Daniel Rojas,"
       a/k/a "Daniel Rosas-Martinez,"
              Defendant,


                                        INDICTMENT


                           Julv 2019 Term - at Alexandria. Virginia

THE GRAND JURY CHARGES THAT:

       On or about November 11,2018, at or near Manassas, Virginia, in the Eastern District of

Virginia, the defendant, DANIEL ROSAS MARTINEZ,an alien, was found in the United States

after having been removed from the United States on or about September 18,2014, at or near

Brownsville, Texas,and on or about January 22,2015, at or near San Luis, Arizona, without

having obtained the express consent ofthe Attorney General ofthe United States or the Secretary

ofthe Department of Homeland Security to reapply for admission to the United States.

      (In violation ofTitle 8,United States Code, Section 1326(a)).

                                                                to the E-6ovemment Act,,
                                                     The original of this page has been filed
       G.Zachi
       Unites           omey


By:
       Jordy Mur
       Specim Assistant United States Attomey
       Raizza K.Ty
       Assistant United States Attomey
